NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30059

                Plaintiff-Appellee,             D.C. No. 9:19-cr-00003-DWM-1

 v.

JOSHUA CISLO,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Joshua Cislo appeals from the district court’s judgment and challenges the

11-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cislo contends that the 11-month sentence is substantively unreasonable



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because it is longer than necessary to satisfy the goals of sentencing and it creates

an unwarranted sentencing disparity with other first-time supervised release

violators. The district court did not abuse its discretion. See Gall v. United States,

552 U.S. 38, 51 (2007). The within-Guidelines sentence is substantively

reasonable in light of the totality of the circumstances, including the nature and

extent of Cislo’s violations. See id. Moreover, the record does not support Cislo’s

claim that the district court imposed the 11-month sentence to punish him. Rather,

the record shows that the court relied on proper considerations, such as the need to

protect the public and Cislo’s repeated breaches of the court’s trust, in selecting the

sentence. See 18 U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058, 1062-

63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                     19-30059